DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-125913 to Fujiwara et al.(Fujiwara) in view of CN 104963872 to Chen et al. (Chen). (Machine translation provided by applicant has been used for the Fujiwara reference and US 2018/0142689 has been used for the Chen reference.)

a casing (11, fig. 2) having an outer peripheral wall; and 
a compression mechanism (20, fig. 2; [35]) including 
a screw rotor (40, fig. 2; [40]) provided with helical grooves (41, figs. 4-5; [41]), 
a gate rotor (50, figs. 4-5) including a plurality of gates (51, figs. 4-5; [52] meshing with the helical grooves (figs. 4-5), and 
a cylinder (16, figs. 2-3; [24]) housing the screw rotor, 
the compression mechanism being disposed inward of the outer peripheral wall (figs. 2-3), 
the outer peripheral wall having a discharge passage (from 35 to S2, fig. 6; [12]) formed therein through which a fluid compressed in the compression mechanism flows, and 
the discharge passage including 
an inner peripheral passage formed along an outer peripheral surface of the cylinder to extend in an axial direction of the cylinder (see fig. 6).  
However, Fujiwara does not disclose the discharge port also includes an outer peripheral passage formed along the inner peripheral passage and the outer peripheral wall to extend in the axial direction of the cylinder, 
the inner peripheral passage and the outer peripheral passage being formed so that the fluid compressed in the compression mechanism sequentially flows through the inner peripheral passage and the outer peripheral passage.
However, Chen discloses a screw compressor ([2]) wherein a discharge port (11, figs. 111, 13; [51]-[54]) includes an outer peripheral passage (10, figs. 11, 13) formed along the inner peripheral passage (9, figs. 11, 13) and the outer peripheral wall to extend in the axial direction of the cylinder (figs. 11, 13), 

Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Chen with the device of Fujiwara so as to further improve the efficiency of oil separation and reduce noise and vibration ([51], Chen).

Regarding claim 2, Fujiwara combined with Chen discloses the screw compressor of claim 1, wherein the discharge passage allows a fluid to flow in a certain direction in the inner peripheral passage and to flow in an opposite direction (180 degrees, [53]; Chen) to the certain direction in the outer peripheral passage, and the discharge passage includes a communication passage (12, fig. 14, 15; [52], [54]; Chen) which allows a downstream end of the inner peripheral passage to communicate with an upstream end of the outer peripheral passage.

Regarding claim 3, Fujiwara combined with Chen discloses the screw compressor of claim 1, wherein an outer peripheral surface of the inner peripheral passage is entirely surrounded by the outer peripheral passage (See Figs. 11, 13, Chen).

Regarding claim 4, Fujiwara combined with Chen discloses the screw compressor of claim 2, wherein an outer peripheral surface of the inner peripheral passage is entirely surrounded by the outer peripheral passage (See Figs. 11, 13, Chen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0216418 to Masuda et al.
US 2013/0171018 to Inoue et al. 
Both references above disclose the invention similar to the primary reference (Fujiwara) and can be used to reject claims 1-4 also similar to the primary reference.
US 2014/0083130 to Picouet
US 2018/0172002 to Desiron
Both references above describe general state of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DAPINDER SINGH/Examiner, Art Unit 3746